Exhibit 10.1

Execution Version

AMENDED AND RESTATED AREA OF MUTUAL INTEREST

AND MIDSTREAM EXCLUSIVITY AGREEMENT

This Amended and Restated Area of Mutual Interest and Midstream Exclusivity
Agreement (this “Agreement”) is dated effective as of April 14, 2015 (the
“Effective Date”), by and among PennTex NLA Holdings, LLC, a Delaware limited
liability company (“PTX”), MRD WHR LA Midstream LLC, a Delaware limited
liability company (“MRD”), MRD Operating LLC, a Delaware limited liability
company (“MRD Operating”), and PennTex North Louisiana, LLC, a Delaware limited
liability company (“JV”). PTX, MRD, MRD Operating and JV are each referred to
herein as a “Party”, and collectively as, the “Parties”).

I. Recitals:

WHEREAS, PTX, MRD, JV and WildHorse Resources, LLC, a Delaware limited liability
company (“WildHorse”), entered into that certain Area of Mutual Interest and
Midstream Exclusivity Agreement dated as of March 17, 2014 (the “Existing
Exclusivity Agreement”) to (i) establish an area of mutual interest covering the
lands lying within the AMI and (ii) grant certain exclusivity rights to provide
Midstream Services for Hydrocarbons produced by WildHorse from AMI Interests;

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated
February 2, 2015, WildHorse merged with and into MRD Operating, and MRD
Operating assumed all of WildHorse’s rights and obligations under the Existing
Exclusivity Agreement in accordance with Section II.E thereof; and

WHEREAS, the Parties desire to amend and restate in its entirety the Existing
Exclusivity Agreement as provided herein.

II. Agreement:

NOW, THEREFORE, the Parties hereby agree to the following terms and provisions:

A. Certain Definitions.

(i). “Affiliate” means, when used with respect to any Person, any other Person
that, directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person in question;
provided, that, notwithstanding the foregoing, PTX and its Affiliates (other
than JV), on the one hand, and MRD and its Affiliates (other than JV), on the
other hand, shall not be considered Affiliates of one another solely by virtue
of their ownership or Control of JV.

(ii). “AMI” means the area described on the plat attached hereto as Exhibit A.

(iii). “AMI Interests” means any right, title, or interest of MRD Operating or
any of its Subsidiaries in lands, wells, or leases located within the AMI with
the right to produce Hydrocarbons therefrom, whether arising from fee ownership,
working interest ownership, mineral ownership, leasehold ownership, or arising
from any pooling, unitization or communitization of any of the foregoing rights.



--------------------------------------------------------------------------------

(iv). “Control” (including its derivatives and similar terms) means possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of any such relevant Person by ownership of voting
interest, by contract or otherwise.

(v). “Existing Gas Processing Agreement” means that certain Amended and Restated
Gas Processing Agreement dated April 14, 2015 between PennTex North Louisiana
Operating, LLC and MRD Operating, as may be amended, supplemented or modified
from time to time after the Effective Date.

(vi). “Existing Midstream Agreements” means, collectively, (a) the REP Agreement
and (b) certain additional agreements entered into by MRD Operating and certain
other parties set forth on Exhibit B attached hereto pertaining to the provision
of certain midstream services for certain Hydrocarbons produced by MRD
Operating.

(vii). “Expanded Operations” means the development, construction and completion
of the Second Plant pursuant to the terms of the Existing Gas Processing
Agreement.

(viii). “Gas” means any mixture of gaseous hydrocarbons, consisting essentially
of methane and heavier hydrocarbons and inert and noncombustible gases that are
extracted from the subsurface of the earth.

(ix). “Governmental Authority” shall mean any federal, state, local, municipal,
tribal or other government; any governmental, regulatory or administrative
agency, commission, body or other authority entitled to any administrative,
executive, judicial, legislative, regulatory or taxing authority or power; and
any court or governmental tribunal, including any tribal authority having or
asserting jurisdiction.

(x). “Hydrocarbons” means, collectively, crude oil, Gas, coal seam gas,
casinghead gas, distillate, liquid hydrocarbons, all products and byproducts
refined, separated, fractionated, settled and dehydrated therefrom and all
products and byproducts refined therefrom, including, without limitation,
kerosene, natural gas liquids (including ethane, propane, isobutane, normal
butane and natural gasoline), liquefied petroleum gas, refined petroleum
products, refined lubricating oils, diesel fuel, drip gasoline, helium, sulfur,
geothermal steam and carbon dioxide.

(xi). “Initial Operations” means the development, construction and completion of
the Initial Plant pursuant to the terms of the Existing Gas Processing
Agreement.

(xii). “Initial Plant” means a 200 MMcf per day cryogenic natural gas processing
plant owned by the JV and located within the AMI.

(xiii). “Midstream Services” means gathering, processing, dehydration,
compression, treating, fractionation, transportation, handling, storage and/or
disposal of Hydrocarbons within the AMI; provided, however, “Midstream Services”
shall not include any of the foregoing services (a) which Regency or the other
parties to the

 

2



--------------------------------------------------------------------------------

Existing Midstream Agreements provide pursuant to the Existing Midstream
Agreements, or (b) that are to be performed by MRD Operating or the JV pursuant
to the Existing Gas Processing Agreement, the Pipeline Agreements or any future
agreement executed by MRD Operating for services to be provided by the JV.

(xiv). “Other Operations” means any other operation in connection with the
provision of Midstream Services not within the scope of the Initial Operations
or Expanded Operations.

(xv). “Person” means an individual, an estate, a corporation, a partnership, an
association, a joint stock company, a limited liability company, a joint
venture, a trust and any other legally recognized entity.

(xvi). “Pipeline Agreements” means, collectively, (a) that certain Gas Gathering
Agreement between MRD Operating and the JV dated effective April 14, 2015,
(b) that certain Gas Transportation Agreement between MRD Operating and the JV
dated effective April 14, 2015, (c) that certain Transportation Services
Agreement between MRD Operating and the JV dated effective April 14, 2015, and
(d) any other agreement executed between MRD Operating and the JV in connection
with the transportation of Gas (or the natural gas liquids attributable to such
Gas) produced from wells located within the AMI.

(xvii). “Regency” means Regency Energy Partners LP, a Delaware limited
partnership.

(xviii). “REP Agreement” means that certain Gas Gathering Agreement dated
November 1, 2012 between MRD Operating and Regency, as amended and restated by
that certain Amended and Restated Gas Gathering Agreement dated April 1, 2013,
further amended by that certain First Amendment to the Amended and Restated Gas
Gathering Agreement dated June 1, 2013, as so amended, and as may be further
amended from time to time after the Effective Date, but only as permitted by
Section II(B)(iii) of this Agreement.

(xix). “Second Plant” has the meaning set forth for such term in the Existing
Gas Processing Agreement.

(xx). “Subsidiary” shall mean, with respect to any Person, at any date, any
other Person of which equity interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
any general partnership interests are, as of such date, owned, Controlled or
held by that Person or one or more of the other Subsidiaries of that Person or a
combination thereof.

B. MRD Operating’s Dedication of AMI Interests for the Provision of Midstream
Services.

(i) The obligations hereunder with respect to the AMI shall be effective as of
the effective date of the Existing Exclusivity Agreement and remain effective
throughout the Primary Term (as defined in the Existing Gas Processing
Agreement).

 

3



--------------------------------------------------------------------------------

(ii) If MRD Operating owns or acquires any AMI Interests that are not dedicated
and/or committed under the Existing Midstream Agreements, then MRD Operating
shall promptly and exclusively dedicate and commit the Hydrocarbons produced
from such AMI Interests to the JV for the provision of Midstream Services.

(iii) If any Hydrocarbons produced from AMI Interests are released from the
dedication of the Existing Midstream Agreements, MRD Operating agrees to
promptly and exclusively dedicate and commit such Hydrocarbons to the JV for the
provision of Midstream Services. Further, upon the expiration of the primary
term in any Existing Midstream Agreement, if MRD Operating so elects, MRD
Operating may extend the term of such Existing Midstream Agreement but insofar,
and only insofar, as such agreement relates to gathering services through
pipeline systems already constructed and completed at the time of such
expiration, and associated compression, treating and dehydration services being
provided under such Midstream Agreement prior to such extension. In no event
shall MRD Operating (x) extend or expand the terms and provisions of any of the
Existing Midstream Agreements with respect to any Midstream Services (including,
without limitation, processing) other than such gathering services and
associated compression, treating and dehydration services described in the
preceding sentence, or (y) increase any of its volume commitments of
Hydrocarbons already dedicated and/or committed therein.

(iv) Notwithstanding the foregoing, if (x) MRD Operating dedicates Hydrocarbons
produced from AMI Interests to the JV for the provision of Midstream Services,
(y) the provision of such Midstream Services requires Other Operations, and
(z) neither the JV nor any of its equity owners or their respective Affiliates
elect to proceed with such Other Operations pursuant to the procedures set forth
in the limited liability company agreement of the JV then in effect (the “JV LLC
Agreement”), then the JV’s exclusive rights to provide such Midstream Services,
and in the Hydrocarbons attributable thereto, shall be automatically released
from the dedication herein without any further action on any Person’s part.

(v) Notwithstanding the foregoing, if (x) MRD Operating dedicates Hydrocarbons
produced from AMI Interests to the JV for the provision of Midstream Services,
(y) the provision of such Midstream Services requires Other Operations, and
(z) the facilities to be constructed pursuant to such Other Operations are not
available at the time MRD Operating is ready to deliver such Hydrocarbons to
such facilities, then the JV’s exclusive rights to provide such Midstream
Services, and in the Hydrocarbons attributable thereto, shall be automatically
released, on a temporary basis, from the dedication herein without any further
action on any Person’s part, until such time as such facilities are available.

(vi) If (x) MRD Operating dedicates Hydrocarbons produced from AMI Interests to
the JV for the provision of Midstream Services, (y) the provision of such
Midstream Services requires Other Operations, and (z) the JV does not elect to
proceed with such Other Operations, but an equity owner or an Affiliate of such
equity owner elects to proceed with such Other Operations pursuant to the
procedures set forth in the JV LLC Agreement, then the JV’s exclusive rights to
provide such Midstream Services,

 

4



--------------------------------------------------------------------------------

and in the Hydrocarbons attributable thereto, shall be automatically released
from the dedication herein without any further action on any Person’s part, and
MRD Operating shall dedicate such Hydrocarbons to the equity owner or Affiliate
who proceeds with such Other Operations.

(vii) For the avoidance of doubt, no release of Hydrocarbons contemplated in the
preceding paragraphs shall include a release of any Hydrocarbons dedicated and
committed under the Existing Gas Processing Agreement. The Parties acknowledge
and agree that the release of Hydrocarbons dedicated and committed under the
Existing Gas Processing Agreement shall be governed by the provisions of the
Existing Gas Processing Agreement.

C. Exclusivity Regarding the Provision of Midstream Services. MRD Operating and
PTX, and each of their respective Subsidiaries, shall not invest in, provide
services to, receive any consideration in respect of, or otherwise engage in,
contract for, or conduct any Midstream Services in the AMI, except (i) Other
Operations by and through the JV or any of its Subsidiaries, (ii) as provided in
the Pipeline Agreements, this Agreement and the JV LLC Agreement and (iii) any
agreement executed by MRD Operating after the Effective Date for the provision
of Midstream Services on an interruptible and/or uncommitted basis for
Hydrocarbons released from the dedication of this Agreement in accordance with
Section II.B or pursuant to one or more Pipeline Agreements.

D. Existing Midstream Agreements. Schedule II(D) attached hereto sets forth
certain information relating to the Existing Midstream Agreements (except for
the REP Agreement).

E. Assignability. This Agreement shall be binding upon, and inure to the benefit
of the Parties and their respective successors and permitted assigns. No Party
shall assign this Agreement, nor any of its rights or obligations hereunder,
without the consent of the other Parties. Any assignment that is made without
the consent of the non-assigning Parties shall be null and void.

F. Miscellaneous.

(i) Entire Agreement. This Agreement, together with the Pipeline Agreements, the
Existing Gas Processing Agreement and any future agreements executed between MRD
Operating and the JV for services to be provided by the JV, including any
attachments, constitutes the entire agreement between the Parties pertaining to
the subject matter hereof, supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the Parties with
respect thereto, and may not be amended or modified except by a written
instrument signed by all of the Parties hereto expressly identifying it as an
amendment or modification hereof.

(ii) Waiver. Any failure by any Party to comply with any of its obligations,
agreements or conditions herein contained may only be waived in writing in an
instrument specifically identified as a waiver and signed by the Party to whom
such compliance is owed. No waiver of, or consent to a change in, any provision
of this Agreement shall be deemed or shall constitute a waiver of, or consent to
a change in, any other provisions hereof, nor shall such waiver constitute a
continuing waiver unless expressly provided in the waiver.

 

5



--------------------------------------------------------------------------------

(iii) No Third Party Beneficiaries. This Agreement is not for the benefit of any
third party and nothing herein, expressed or implied, confers any right or
remedy upon any Person not a party hereto other than Persons which become
successors or assigns pursuant to Section II.E hereof.

(iv) Headings. The headings and captions in this Agreement have been inserted
for convenience of reference only and shall not define or limit any of the terms
and provisions hereof.

(v) Agreement Subject to Laws. This Agreement is subject to all applicable state
and federal laws and to all applicable orders, rules, and regulations of any
Governmental Authority having jurisdiction. If any Party is ordered or required
to do any act inconsistent with the provisions of this Agreement, then this
Agreement shall continue nevertheless and shall be deemed modified to conform
with the requirements of such law or regulation.

(vi) Severability. The invalidity of any one or more provisions of this
Agreement will not affect the validity of this Agreement as a whole, and in case
of any such invalidity, this Agreement will be construed as if the invalid
provision had not been included herein so long as the economic and legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any Party. Upon such determination that one or
more provisions of this Agreement are invalid, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

(vii) Expenses. Each Party shall pay its own legal fees and other costs and
expenses incurred by it in connection with the execution and delivery of this
Agreement.

(viii) Joint Preparation. The Parties acknowledge and mutually agree that this
Agreement and all contents herein were jointly prepared by the Parties.

(ix) Further Assurances. Each Party shall take such acts and execute and deliver
such documents as may be reasonably required to effectuate the purposes of this
Agreement.

(x) Counterpart Execution. This Agreement may be executed in any number of
counterparts, each of which shall be considered an original, and all of which
shall be considered one and the same instrument. Any signature delivered by a
Party by facsimile transmission or electronically shall be deemed an original
signature.

(xi) Liability Several Not Joint. The liabilities, covenants and undertakings of
the Parties are several, not joint or collective. For purposes of this Agreement
only, under no circumstances shall any Party be considered a fiduciary to any
other Party, nor shall there otherwise be a confidential, special or other
relationship of trust created between any one or more Parties under or by virtue
of this Agreement.

 

6



--------------------------------------------------------------------------------

(xii) Governing Law. This Agreement shall be governed, interpreted and construed
in accordance with the laws of the State of Texas without regard to the
conflicts of laws provisions thereof.

(xiii) Venue. Exclusive venue for any suit, action or proceeding brought by any
Party in connection with this Agreement or arising out of the terms or
conditions hereof shall be in the state or federal courts situated in Harris
County, Texas. The Parties hereby irrevocably and unconditionally waive, to the
fullest extent they may legally and effectively do so, any objection they may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby in the state and federal courts situated in Harris County, Texas. EACH
PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.

(xiv). Amendment. This Agreement may be amended, restated or supplemented only
by written agreement of the Parties.

(xv) MRD Operating-Affiliate-Subsidiary Obligations. MRD Operating shall not
seek to avoid its obligations hereunder, including by acting through a
Subsidiary or through an Affiliate which is not a Subsidiary.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

PennTex NLA Holdings, LLC By:

/s/ Robert O. Bond

Name: Robert O. Bond Title: Chief Operating Officer

 

[Signature Page to Amended and Restated AMI and Exclusivity Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

MRD WHR LA Midstream LLC By:

/s/ Kyle Roane

Name: Kyle N. Roane Title: Manager MRD Operating LLC By: Memorial Resource
Development Corp., its sole member By:

/s/ Kyle Roane

Name: Kyle N. Roane Title: Senior Vice President

 

[Signature Page to Amended and Restated AMI and Exclusivity Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

PennTex North Louisiana, LLC By:

/s/ Robert O. Bond

Name: Robert O. Bond Title: Chief Operating Officer

 

[Signature Page to Amended and Restated AMI and Exclusivity Agreement]



--------------------------------------------------------------------------------

Exhibit A

AMI

All lands in the State of Louisiana lying north of the township line between
townships 14N and 15N, such lands being more particularly depicted as being all
lands lying north of the bold red line in the attached map.



--------------------------------------------------------------------------------

LOGO [g901177ridera2.jpg]



--------------------------------------------------------------------------------

Exhibit B

List of Existing Midstream Agreements

 

Contract #

  

Counterparty

  

Date

  

Type

  

Fields

NLA0101GTH    DCP Assets Holding LP    5/1/2007    Gas Gathering, Processing &
Purchase Agreement    Terryville NLA0101GTHA1    DCP Assets Holding LP   
7/1/2010    Gas Gathering, Processing & Purchase Agreement    Lisbon, Ruston
NLA0101GTHA2    DCP Assets Holding LP    4/1/2011    Gas Gathering, Processing &
Purchase Agreement    Lisbon, Ruston NLA01040TH    Gulf South Pipeline Company
LP    3/8/2005    Pipeline Interconnect Agreement    Ruston Field, Gibson 32-1
well NLA0105GTH    Hunt Petroleum Corporation    8/1/2005    Compression,
Dehydration and Gas Gathering Agreement    Ruston Field, Gibson 32-1 well
NLA0106GTH    Apache Corporation    5/22/2007    Agreement For Rental of Excess
Line Capacity    Ruston Field, Gibson 32-1 well NLA0106GTH_S1    JAG Operating
LLC    11/15/2013    Agreement For Rental of Excess Line Capacity    Ruston
Field, Gibson 32-1 well NLA0106GTHA1    JAG Operating LLC    6/1/2010   
Agreement For Rental of Excess Line Capacity    West Lisbon & Calhoun Fields
NLA0106GTHA2    JAG Operating LLC    5/18/2011    Agreement For Rental of Excess
Line Capacity    West Lisbon & Calhoun Fields NLA0116GTH    Regency Field
Services LLC    5/1/2011    Gas Gathering Agreement    West Lisbon & Calhoun
Fields NLA0116GTHA1    Regency Field Services LLC    7/21/2011    Gas Gathering
Agreement Amendment    West Lisbon & Calhoun Fields NLA0148GTH    Cornerstone
Gas Processing, Inc.    2/1/1995    Gas Gathering, Processing and Purchase
Agreement    West Lisbon & Calhoun Fields NLA0148GTHA1    Regency Field Services
LLC    6/14/2011    Gas Gathering, Processing and Purchase Agreement Amendment
   West Lisbon & Calhoun Fields NLA0148GTHA2    Regency Field Services LLC   
6/14/2011    Gas Gathering, Processing and Purchase Agreement Amendment   
Spider Field, Desoto Parish NLA0148GTHA3    Regency Field Services LLC   
6/14/2011    Gas Gathering, Processing and Purchase Agreement Amendment   
Spider Field, Desoto Parish NLA0149GTH    Cornerstone Gas Processing, Inc.   
2/1/1995    Gas Gathering and Processing Agreement Amendment    Spider Field,
Desoto Parish NLA0149GTHA1    Regency Field Services LLC    6/14/2011    Gas
Gathering, Processing and Purchase Agreement Amendment    Colvin 6-1, Campbell
17-1 and King 1



--------------------------------------------------------------------------------

Contract #

  

Counterparty

  

Date

  

Type

  

Fields

NLA0149GTHA2    Regency Field Services LLC    8/17/2012    Gas Gathering,
Processing and Purchase Agreement Amendment    Sugar Creek Field, Lincoln Parish
NLA0149GTHA3    Regency Field Services LLC    5/1/2013    Gas Gathering,
Processing and Purchase Agreement Amendment    Sugar Creek Field, Lincoln Parish
NLA0149GTHA4    Regency Field Services LLC    5/1/2013    Gas Gathering,
Processing and Purchase Agreement Amendment    Sugar Creek Field, Lincoln Parish
NLA0149GTHA5    Regency Field Services LLC    7/1/2013    Gas Gathering,
Processing and Purchase Agreement Amendment    Sugar Creek Field, Lincoln Parish
NLA0159GTH    Duke Energy Field Services, LP    11/1/2004    Gas Gathering
Agreement    Sugar Creek Field, Lincoln Parish NLA0173PRO    Regency Gas
Gathering and Processing LLC    1/7/2005    Gas Gathering and Processing
Agreement    New Contract for Terryville NLA0173PROA1    Regency Gas Gathering
and Processing LLC    5/1/2013    Gas Gathering and Processing Agreement
Amendment    Terryville Field NLA0173PROA2    Regency Gas Gathering and
Processing LLC    5/1/2013    Gas Gathering and Processing Agreement Amendment
   Terryville Field NLA0173PROA3    Regency Gas Gathering and Processing LLC   
7/1/2013    Gas Gathering and Processing Agreement Amendment    Terryville Field
NLA0173PROA4    Regency Gas Gathering and Processing LLC    2/1/2014    Gas
Gathering and Processing Agreement Amendment    Terryville Field NLA0175GTH   
Dominion Gas Ventures    9/30/2004    Gas Gathering Agreement    Terryville
Field NLA0175GTHA1    Regency Field Services LLC    6/8/2008    Gas Gathering
Agreement Amendment    Terryville Field NLA0175GTHA2    Regency Field Services
LLC    9/30/2008    Gas Gathering Agreement Amendment    Terryville Field
NLA0177GTH    Regency Field Services LLC    8/16/2012    Gas Gathering Agreement
LOI    Terryville Field NLA0183GTH    Regency Field Services LLC    11/1/2012   
Gas Gathering Agreement    Terryville Field NLA0183GTHA1    Regency Field
Services LLC    12/17/2012    Gas Gathering Agreement    Midland Receipt Point,
Spider Field NLA0183GTHA2    Regency Field Services LLC    1/17/2013    Gas
Gathering Agreement    Redland



--------------------------------------------------------------------------------

Contract #

  

Counterparty

  

Date

  

Type

  

Fields

NLA0183GTHA3    Regency Field Services LLC    2/4/2013    Gas Gathering
Agreement    Lucky NLA0183GTHA4    Regency Field Services LLC    4/1/2013    Gas
Gathering Agreement Amendment and Restatement    Lucky NLA0183GTHA5    Regency
Field Services LLC    6/1/2013    Gas Gathering Agreement Amendment    Redland
NLA0183GTHA6    Regency Field Services LLC    7/1/2013    Gas Gathering
Agreement Amendment    Redland NLA0183GTHA7    Regency Field Services LLC   
10/1/2013    Gas Gathering Agreement Amendment    Carterville North NLA0183GTHA8
   Regency Field Services LLC    12/1/2013    Gas Gathering Agreement Amendment
   Redland NLA0183GTHA9    Regency Field Services LLC    2/1/2014    Gas
Gathering Agreement Amendment    Hico Knowles Britt A-1 well NLA0183GTHA10   
Regency Field Services LLC    1/1/2014    Gas Gathering Agreement Amendment   
Colvin 6-1, Campbell 17-1 and King 1 NLA0183GTHA11    Regency Field Services LLC
   4/14/2014    Gas Gathering Agreement Amendment    Hodges 33-1 Webster Parish
NLA0183GTHA12    Regency Field Services LLC    8/1/2014    Second Gas Gathering
Agreement Amendment and Restatement    Gibson 32-1 Ruston Field NLA0183GTHA13   
Regency Field Services LLC    10/1/2014    Second Gas Gathering Agreement
Amendment and Restatement Amendment 1    Indigo Properties NLA0183GTHA14   
Regency Field Services LLC    12/4/2014    Second Gas Gathering Agreement
Amendment and Restatement Amendment 2    Redland NLA0183GTHA15    Regency Field
Services LLC    12/23/2014    Second Gas Gathering Agreement Amendment and
Restatement Amendment 2    Redland NLA0188SLE    DCP Assets Holding LP   
6/1/2008    Gas Purchase Agreement    Terryville NLA0191OTH    Regency Field
Services LLC    12/12/2012    Fuel Gas Purchase Agreement for Drilling   
Terryville Field NLA0196GTH    Duke Energy Field Services, LP    10/1/2005   
Gas Gathering Agreement    Terryville Field NLA0199GTH    Regency Field Services
LLC    6/1/2012    Gas Gathering Agreement    Terryville Field



--------------------------------------------------------------------------------

Contract #

  

Counterparty

  

Date

  

Type

  

Fields

NLA0201OTH    Southern Natural Gas Company    7/1/1994    Construction and
Operations Agreement    Terryville Field NLA0214GTH    Regency Field Services
LLC    6/1/2013    Gas Gathering Agreement    Add meters NLA0214GTH_S1   
Regency Field Services LLC    6/1/2013    Gas Gathering Agreement Note to File
   Add meters NLA0226GTH    DCP Assets Holding LP    12/1/2010    Gas Gathering
& Processing Agreement    Skinner 27-1 Well NLA0226GTHA1    DCP Assets Holding
LP    6/1/2014    Gas Gathering & Processing Agreement    Amendment NLA0261PRO
   DCP Assets Holding LP    8/1/2014    ADA Processing Agreement for gas from
RIGS    Liberty Hills NLA0261PRO_S1    DCP Assets Holding LP    8/1/2014   
Facilities Agreement    Terryville